As filed with the Securities and Exchange Commission on January 18, 2008 Securities Act File No. 333-123257 Investment Company Act File No. 811-10325 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post Effective Amendment No. 18 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 22 x (Check appropriate box or boxes) MARKET VECTORS ETF TRUST (Exact Name of Registrant as Specified in its Charter) 99 Park Avenue, 8 th Floor New York, New York 10016 (Address of Principal Executive Offices) (212) 687-5200 Registrants Telephone Number Joseph J. McBrien, Esq. Senior Vice President and General Counsel Van Eck Associates Corporation 99 Park Avenue, 8 th Floor New York, New York 10016 (Name and Address of Agent for Service) Copy to: Stuart M. Strauss, Esq. Clifford Chance Us LLP 31 West 52 nd Street New York, New York 10019 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. IT IS PROPOSED THAT THIS FILING WILL BECOME EFFECTIVE (CHECK APPROPRIATE BOX) Immediately upon filing pursuant to Paragraph (b) of Rule 485. x On January 28, 2008 pursuant to Paragraph (b) of Rule 485. 60 days after filing pursuant to Paragraph (a)(1) of Rule 485. On [date] pursuant to Paragraph (a) of Rule 485. 75 days after filing pursuant to Paragraph (a)(2) of Rule 485. On [date] pursuant to Paragraph (a) of Rule 485. EXPLANATORY NOTE The sole purpose of this filing is to delay the effectiveness of the Trusts Post-Effective Amendment No. 15 to its Registration Statement until January 28, 2008. Parts A, B and C of Registrants Post-Effective Amendment No. 15 under the Securities Act of 1933 and No. 19 under the Investment Company Act of 1940, filed on November 5, 2007, are incorporated by reference herein. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York on the 18th day of January, 2008. MARKET VECTORS ETF TRUST By: /s/ Keith J. Carlson* Keith J. Carlson President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following person in the capacities and on the date indicated. /s/ David H. Chow* Trustee January 18, 2008 David H. Chow /s/ R. Alastair Short* Trustee January 18, 2008 R. Alastair Short /s/ Richard D. Stamberger* Trustee January 18, 2008 Richard D. Stamberger /s/ Jan F. van Eck* Trustee January 18, 2008 Jan F. van Eck President and January 18, 2008 /s/ Keith J. Carlson* Chief Executive Officer Keith J. Carlson /s/ Bruce J. Smith* Chief Financial Officer January 18, 2008 Bruce J. Smith *By: /s/ Jonathan R. Simon Jonathan R. Simon Attorney-in-Fact 3
